Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J., at trial; Capilli, J., at sentence), rendered November 4, 1985, convicting him of criminal mischief in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the case is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
A review of the record reveals that the People established defendant’s guilt of every element of criminal mischief in the third degree (Penal Law § 145.05) beyond a reasonable doubt. The proof adduced of property damage to the subject vehicle "in an amount exceeding two hundred fifty dollars”, as required by Penal Law § 145.05 was sufficient (see, People v James, 111 AD2d 254; People v Schroeder, 104 AD2d 1055; People v Supino, 64 AD2d 720; People v Gaul, 22 AD2d 805; cf. People v Johnson, 58 AD2d 662). It was not an abuse of discretion to require that a portion of the restitution be paid to the victim’s insurance carrier. The carrier reimbursed the victim for the damage to her car and was, therefore, a "victim” under Penal Law § 60.27 (1) and § 65.10 (2) (g) (see generally, United States v Durham, 755 F2d 511; United States v Florence, 741 F2d 1066; State of Utah v Stayer, 706 P2d 611 [Utah]; State v Merrill, 136 Ariz 300, 665 P2d 1022; cf. People v Hall-Wilson, 119 AD2d 999).
Finally, the sentence imposed was not excessive. Thompson, J. P., Weinstein, Fiber and Spatt, JJ., concur.